 

FILED
IN OPEN COURT

 

IN THE UNITED STATES DISTRICT COURT
BEE JUN 26 2020

 

 

FOR THE EASTERN DISTRICT OF VIRGINIA

 

CLERK, U.S. DISTRICT COURT

 

 

 

NORFOLK DIVISION Vane
UNITED STATES OF AMERICA )
V. ; Criminal No. 2:20cr20
TONYA SAXBY,
Defendant.

PLEA AGREEMENT

G. Zachary Terwilliger, United States Attorney for the Eastern District of Virginia, Alan
M. Salsbury, Assistant United States Attorney; the defendant, TONYA SAXBY, and the
defendant’s counsel have entered into an agreement pursuant to Rule 11 of the Federal Rules of
Criminal Procedure. The terms of the agreement are as follows:

1. Offense and Maximum Penalties

The defendant agrees to plead guilty to the pending single-count criminal information
charging the defendant with mail fraud, in violation of Title 18, United States Code, Section
1341. The maximum penalties for this offense are a maximum term of twenty years of
imprisonment, a fine of $250,000.00, full restitution, forfeiture of assets as outlined below, a
special assessment, and three years of supervised release. The defendant understands that this
supervised release term is in addition to any prison term the defendant may receive, and that a
violation of a term of supervised release could result in the defendant being returned to prison for
the full term of supervised release.

Di Factual Basis for the Plea
The defendant will plead guilty because the defendant is in fact guilty of the charged
offense. The defendant admits the facts set forth in the statement of facts filed with this plea
agreement and agrees that those facts establish guilt of the offense charged beyond a reasonable
doubt. The statement of facts, which is hereby incorporated into this plea agreement, constitutes
a stipulation of facts for purposes of Section 1B1.2(c) of the Sentencing Guidelines.

3. Assistance and Advice of Counsel

The defendant is satisfied that the defendant’s attorney has rendered effective assistance.
The defendant understands that by entering into this agreement, defendant surrenders certain
rights as provided in this agreement. The defendant understands that the rights of criminal
defendants include the following:

a. the right to plead not guilty and to persist in that plea;

b. the right to a jury trial;

c. the right to be represented by counsel — and if necessary have the court
appoint counsel — at trial and at every other stage of the proceedings; and

d, the right at trial to confront and cross-examine adverse witnesses, to be
protected from compelled self-incrimination, to testify and present
evidence, and to compel the attendance of witnesses.

4. Role of the Court and the Probation Office

The defendant understands that the Court has jurisdiction and authority to impose any
sentence within the statutory maximum described above but that the Court will determine the
defendant’s actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands
that the Court has not yet determined a sentence and that any estimate of the advisory sentencing

range under the U.S. Sentencing Commission’s Sentencing Guidelines Manual the defendant

wer"
may have received from the defendant’s counsel, the United States, or the Probation Office, is a
prediction, not a promise, and is not binding on the United States, the Probation Office, or the
Court. Additionally, pursuant to the Supreme Court’s decision in United States v. Booker, 543
U.S. 220 (2005), the Court, after considering the factors set forth in 18 U.S.C. § 3553(a), may
impose a sentence above or below the advisory sentencing range, subject only to review by
higher courts for reasonableness. The United States makes no promise or representation
concerning what sentence the defendant will receive, and the defendant cannot withdraw a guilty
plea based upon the actual sentence.

5. Waiver of Appeal, FOIA and Privacy Act Rights

The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to
appeal the sentence imposed. Nonetheless, the defendant knowingly waives the right to appeal
the conviction and any sentence within the statutory maximum described above (or the manner in
which that sentence was determined) on the grounds set forth in 18 U.S.C. § 3742 or on any
ground whatsoever other than an ineffective assistance of counsel claim that is cognizable on
direct appeal, in exchange for the concessions made by the United States in this plea agreement.
This agreement does not affect the rights or obligations of the United States as set forth in 18
U.S.C. § 3742(b). The defendant also hereby waives all rights, whether asserted directly or by a
representative, to request or receive from any department or agency of the United States any
records pertaining to the investigation or prosecution of this case, including without limitation
any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the
Privacy Act, 5 U.S.C. § 552a.

6. Special Assessment

OR
Before sentencing in this case, the defendant agrees to pay a mandatory special
assessment of $100 per count of conviction.

7. Payment of Monetary Penalties

The defendant understands and agrees that, pursuant to 18 U.S.C. § 3613, whatever
monetary penalties are imposed by the Court will be due immediately and subject to immediate
enforcement by the United States as provided for in Section 3613. Furthermore, within 14 days
of a request, the defendant agrees to provide all of the defendant’s financial information to the
United States and the Probation Office and, if requested, to participate in a pre-sentencing
debtor’s examination and/or complete a financial statement under penalty of perjury. If the
Court imposes a schedule of payments, the defendant understands that the schedule of payments
is merely a minimum schedule of payments and not the only method, nor a limitation on the
methods, available to the United States to enforce the judgment. Until restitution is paid in full,
the defendant will be referred to the Treasury Offset Program so that any federal payment or
transfer of returned property to the defendant will be offset and applied to pay the defendant’s
unpaid restitution. If the defendant is incarcerated, the defendant agrees to voluntarily
participate in the Bureau of Prisons’ Inmate Financial Responsibility Program, regardless of
whether the Court specifically directs participation or imposes a schedule of payments.

8. Restitution

Defendant agrees that restitution is mandatory pursuant to 18 U.S.C. § 3663A.
Defendant agrees to the entry of a Restitution Order for the full amount of the victims’ losses.

Pursuant to 18 U.S.C. § 3663A(c)(2), the defendant agrees that an offense listed in §

eh
3663A(c)(1) gave rise to this plea agreement and as such, victims of the conduct described in the
charging instrument, statement of facts or any related or similar conduct shall be entitled to
restitution.

9. Immunity from Further Prosecution in this District

The United States will not further criminally prosecute the defendant in the Eastern
District of Virginia for the specific conduct described in the criminal information or statement of
facts. This plea agreement and statement of facts does not confer on the defendant any immunity
from prosecution by any state government in the United States.

10. The Defendant’s Obligations Regarding Assets Subject to Forfeiture

Upon request by the government, the defendant agrees to identify all assets over which
the defendant exercises or exercised control, directly or indirectly, within the past three years.
The defendant agrees to take all steps as requested by the United States to obtain from any other
parties by any lawful means any records of assets owned at any time by the defendant. The
defendant agrees to undergo any polygraph examination the United States may choose to
administer concerning such assets and to provide and/or consent to the release of the defendantlls
tax returns for the previous five years.

11. Forfeiture Agreement

The defendant understands that the forfeiture of assets is part of the sentence that must be
imposed in this case. The defendant agrees to forfeit all interests in any asset related to the
offense of conviction that the defendant owns or over which the defendant exercises control,
directly or indirectly, as well as any property that is traceable to, derived from, fungible with, or
a substitute for property that constitutes the proceeds of the offense, including but not limited to

the sum of at least $221,363.82. The defendant understands that if proceeds of the offense are
not available to the United States to be forfeited, the Court must enter a forfeiture money
judgment in the amount of the proceeds. United States v. Blackman, 746 F.3d 137 (4th Cir.
2014). The defendant further agrees to waive all interest in the asset(s) in any administrative or
judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to
consent to the entry of orders of forfeiture for such property and waives the requirements of
Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. The defendant admits and agrees that the conduct described in the
charging instrument and Statement of Facts provides a sufficient factual and statutory basis for
the forfeiture of the property sought by the government.

12. Waiver of Further Review of Forfeiture

The defendant further agrees to waive all constitutional and statutory challenges in any
manner to any forfeiture carried out in accordance with this Plea Agreement on any grounds,
including that the forfeiture constitutes an excessive fine or punishment. The defendant also
waives any failure by the Court to advise the defendant of any applicable forfeiture at the time
the guilty plea is accepted as required by Rule 11(b)(1)(J). The defendant agrees to take all steps
as requested by the United States to pass clear title to forfeitable assets to the United States, and
to testify truthfully in any judicial forfeiture proceeding. The defendant understands and agrees
that all property covered by this agreement is subject to forfeiture either as proceeds of illegal
conduct, property facilitating illegal conduct, property involved in illegal conduct giving rise to
forfeiture, or as substitute assets for property otherwise subject to forfeiture.

13. Breach of the Plea Agreement and Remedies

wh
This agreement is effective when signed by the defendant, the defendant’s attorney, and

an attorney for the United States. The defendant agrees to entry of this plea agreement at the

date and time scheduled with the Court by the United States (in consultation with the defendant’s

attorney). If the defendant withdraws from this agreement, or commits or attempts to commit

any additional federal, state or local crimes, or intentionally gives materially false, incomplete, or

misleading testimony or information, or otherwise violates any provision of this agreement, then:

a.

The United States will be released from its obligations under this agreement,
including any obligation to seek a downward departure or a reduction in
sentence. The defendant, however, may not withdraw the guilty plea entered
pursuant to this agreement;

The defendant will be subject to prosecution for any federal criminal
violation, including, but not limited to, perjury and obstruction of justice, that
is not time-barred by the applicable statute of limitations on the date this
agreement is signed. Notwithstanding the subsequent expiration of the statute
of limitations, in any such prosecution, the defendant agrees to waive any
statute-of-limitations defense; and

Any prosecution, including the prosecution that is the subject of this
agreement, may be premised upon any information provided, or statements
made, by the defendant, and all such information, statements, and leads
derived therefrom may be used against the defendant. The defendant waives
any right to claim that statements made before or after the date of this
agreement, including the statement of facts accompanying this agreement or

adopted by the defendant and any other statements made pursuant to this or
any other agreement with the United States, should be excluded or suppressed
under Fed. R. Evid. 410, Fed. R. Crim. P. 11(f), the Sentencing Guidelines or
any other provision of the Constitution or federal law.

Any alleged breach of this agreement by either party shall be determined by the Court in
an appropriate proceeding at which the defendant’s disclosures and documentary evidence shall
be admissible and at which the moving party shall be required to establish a breach of the plea
agreement by a preponderance of the evidence.

14. Nature of the Agreement and Modifications

This written agreement constitutes the complete plea agreement between the United
States, the defendant, and the defendant’s counsel. The defendant and the defendant’s attorney
acknowledge that no threats, promises, or representations have been made, nor agreements
reached, other than those set forth in writing in this plea agreement, to cause the defendant to
plead guilty. Any modification of this plea agreement shall be valid only as set forth in writing

in a supplemental or revised plea agreement signed by all parties.

G. Zachary Terwilliger
United States Attorney

By: (Lon usual

Alan M. $ $alsbury
Assistant United States attomey l
Defendant’s Signature: I hereby agree that I have consulted with my attorney and fully
understand all rights with respect to the pending criminal information. Further, I fully
understand all rights with respect to Title 18, United States Code, Section 3553 and the
provisions of the Sentencing Guidelines Manual that may apply in my case. I have read this plea
agreement and carefully reviewed every part of it with my attorney. I understand this agreement

and voluntarily agree to it.

pate: le ple] 26 \ wre M dna -

Defendartt
Defense Counsel Signature: I am counsel for the defendant in this case. I have fully
explained to the defendant the defendant’s rights with respect to the pending criminal
information. Further, I have reviewed Title 18, United States Code, Section 3553 and the
Sentencing Guidelines Manual, and I have fully explained to the defendant the provisions that
may apply in this case. I have carefully reviewed every part of this plea agreement with the
defendant. To my knowledge, the defendant’s decision to enter into this agreement is an

informed and voluntary one.

Date; 0

 
